 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7                                  IN THE UNITED STATES DISTRICT COURT

 8                                       EASTERN DISTRICT OF CALIFORNIA

 9
     M.S., a minor, by her Guardian Ad Litem                 CASE NO. 1:19-CV-728 AWI SKO
10   SIRENA NILO, SIRENA NILO and JOSEPH
     QUEEN individually,
11
                           Plaintiffs,                       ORDER TO RESCHEDULE THE NOVEMBER 7,
12                                                           2019, PRETRIAL SCHEDULING CONFERENCE
                               v.                            UNTIL JANUARY 2020, AFTER A DECEMBER
13                                                           12, 2019 MEDIATION
     UNITED STATES OF AMERICA; KAWEAH
14   DELTA HEALTH CARE DISTRICT D.B.A.                       (Doc. 19)
     KAWEAH DELTA MEDICAL CENTER,
15
                             Defendants.
16

17

18            The Court, having read the parties’ stipulation, (Doc. 19), finds that good cause exists.

19            IT IS HEREBY ORDERED that the Scheduling Conference currently set for November 7, 2019,

20 is CONTINUED to January 21, 2020, at 9:45 a.m. in Courtroom 7 (SKO) before Magistrate Judge

21 Sheila K. Oberto. It is further ORDERED that the parties submit a Joint Scheduling Report by no later

22 than January 14, 2020.

23 IT IS SO ORDERED.

24

25
     Dated:     October 15, 2019                                    /s/   Sheila K. Oberto                .
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


      ORDER RESCHEDULING THE NOV. STATUS CONFERENCE                                                           1
30    M.S., ET AL V. KAWEAH DELTA, ET AL., 1:19-cv-728 AWI SKO
